      Case: 1:19-cv-00758 Document #: 19 Filed: 02/18/20 Page 1 of 1 PageID #:166




                                UNITED STATES DISTRICT COURT
                                    Northern District of Illinois
                                    219 South Dearborn Street
                                      Chicago, Illinois 60604

Thomas G. Bruton                                                                 312-435-5670
Clerk



Date: 2/18/2020

District of Connecticut



Re: Kelley v. MailFinance

USDC Case Number: 19 cv 758


Dear Clerk:

Pursuant to the order entered by Honorable Kocoras, on 1/29/2020, the above record was

                  X    electronically transmitted to District of Connecticut

                       paper documents were sent via certified mail to


Please acknowledge receipt of any paper documents on the enclosed copy of this letter.


                                                      Sincerely,
                                                      Thomas G. Bruton, Clerk

                                                      By:     /s/ L/ Springer
                                                              Deputy Clerk


New Case No. ____________________________                    Date _____________________


cc:       Non-ECF Attorneys and Pro se Parties




Rev. 09/23/2016
